DETAILED ACTION
Response to Argument
This office action is in response to an After Final communication received on 11/18/2020. Applicant argument with respect to the double patenting rejection have been fully considered and are persuasive in light of amendment made to the claims filed 07/15/2020. Thus, the Non-Statutory double patenting rejection maintained in the Final Office Action is withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ross Krutsinger on 01/07/2021.
The application has been amended as follows: 
Claim 1 lines 16-17  delete “the conjugate of the shape” and insert - - a conjugate shape - - after “according to”,
Claim 3 line 2 delete “the” and insert - - a - - after “illumination light in”,
Claim 5 line 2 delete “the” and insert - - ,a - - after “reflecting area”,
Claim 5 line 3 delete “the” and insert - - a - - after “wherein”,
Claim 6 line 2 delete “the” and insert - - ,a - - after “reflecting area”,
Claim 6 line 3 delete “the” and insert - - a - - after “wherein”,
Claim 6 line 3 delete “the” and insert - - a - - after “(SxF) of”,
Claim 6 line 3 delete “the” and insert - - a - - before “stroke”,

Claim 6 line 3 delete “the” and insert - - a - - after “value of”,
Claim 10 line 2 delete “the” and insert - - a - - after “responsive to”,
Claim 14 line 4 delete “the” and insert - - an - - after “value of”,
Claim 14 line 6 delete “the” and insert - - a - - after “output”,
Claim 15 line 4 delete “the” and insert - - a - - after “output”,
Claim 16 line 2 delete “the” and insert - - a - - after “value of”,
Claim 16 line 4 delete “the” and insert - - a - - after “output”,
Claim 20 line 2 delete “the” and insert - - a - - after “light in”,
Claim 22 line 2 delete “the” and insert - - ,a - - after “area”,
Claim 26 line 2 delete “the” and insert - - a - - after “determine”,
Abstract line 19 delete [Fig.3].
Allowable Subject Matter
Claims 1, 3-16, 18, 20-22 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art includes United States Patent US 4996412 A and United States Patent Application US 20090065583 A1.
US 4996412 A discloses a laser wavefront control system employs a common optical path and common high-power deformable mirror to optically compensate an incoming beacon or retroreflected return beam and a laser sample beam, in which the phase conjugate of the laser sample beam is impressed on a low-power deformable mirror. This control system drives the high-power deformable mirror, and has as its input the phase modulation required for compensation of optically sensed wavefront phase errors.

The prior art separately or in combination do not appear to teach the reflector unit is arranged to deform the deformable mirror according to the conjugate of the shape of said determined wavefront of said photo-luminescent light returned by the one or more retro-reflective optical elements, receiving photo-luminescent light generated by the photo-luminescent material in response to the illumination light and returned by the one or more retro-reflective optical elements; determining a wavefront of said returned light; determining phase conjugate shape of the wavefront of said returned light; deforming the deformable mirror according to said phase conjugate shape of the wavefront.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861   

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861